Citation Nr: 0003436	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  96-28 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active military service from June 1966 to 
June 1970, in the United States Marine Corps.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a June 1995 rating decision, in 
which the RO denied the veteran's claim seeking service 
connection for bilateral hearing loss.  The veteran filed an 
NOD in April 1996, and the RO issued an SOC in May 1996.  The 
veteran filed a substantive appeal during that same month, 
May 1996.  In November 1996, the veteran testified before a 
hearing officer at the VARO in Pittsburgh.  Supplemental 
statements of the case (SSOC) were issued in December 1996 
and September 1999.  



FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Service medical records do not reflect complaints or 
findings indicative of bilateral hearing loss.  

3. The veteran's first documented post-service diagnosis of 
bilateral hearing loss was in January 1995.  

4. There is no competent evidence of record relating the 
veteran's current bilateral hearing loss to active 
service.  

5. The veteran's assertion that his bilateral hearing loss 
had its onset as a result of service is not supported by 
evidence that would render the claim of service connection 
for that disability plausible under the law.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for bilateral hearing loss.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that, during an enlistment medical examination in February 
1966, and a separation medical examination in May 1970, no 
audiological testing was conducted, nor were results thereof 
reported.  The veteran's DD Form 214MC indicates that he 
received several awards and decorations for service in 
Vietnam, including the Combat Action Ribbon.

The veteran's service medical records do not reflect any 
complaints by the veteran that he suffered from hearing loss.  
An audiological examination, dated in August 1968, 
administered under the ASA-1951 standard, reflected pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
5
LEFT
5
10
10
15
15

Adjustment of these scores to the ISO standard currently 
applied under VA regulations produces pure tone thresholds 
of: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
20
10
LEFT
20
20
20
25
20

In May 1995, the veteran filed a claim of service connection 
for hearing loss.  In his VA Form 21-526 (Veteran's 
Application for Compensation or Pension), he reported that he 
believed his hearing loss was the result of his service in 
Vietnam, and that he had worked around aircraft and been 
exposed to nightly mortar and rocket attacks as well as small 
arms fire.  In addition to his application, the veteran 
submitted an undated audiological test from GSI, in which his 
puretone thresholds were not numerically noted in Hertz 
units, but were reported in frequency waves on a graph.  
Approximations of those frequencies into numerical scores 
reflected, in the left ear, puretone thresholds in the 40-70 
dB ranges for the 500-4000 Hertz (Hz) frequency range.  For 
the right ear, puretone thresholds were recorded in the 5-20 
dB ranges for the 500-4000 Hz frequency range.  

In June 1995, the RO received medical records from the VA 
Medical Center (VAMC) in Butler, dated from December 1994 to 
April 1995.  In particular, an audiological evaluation, dated 
in January 1995, revealed puretone thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
25
25
LEFT
10
20
20
45
50

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 88 percent in the left ear.  The 
examiner noted that the veteran had reported a gradual 
decrease in hearing over the past three years, in his left 
ear.  The assessment was normal hearing in the right ear from 
250 to 4000 Hz, with a mild sensorineural hearing loss at 
8000 Hz, and normal hearing in the left ear from 250 to 2000 
Hz, with a moderate sensorineural hearing loss at 3000 to 
8000 Hz.  In addition to the audiological evaluation, a 
hearing examination was conducted in April 1995.  The veteran 
again reported a three-year history of hearing loss, without 
symptoms of vertigo or tinnitus.  On clinical evaluation, 
both the veteran's ear canals were normal.  The examiner's 
assessment was asymmetrical hearing loss.  

In April 1996, the veteran submitted a statement to the RO, 
in which he noted that he had been reading about the effects 
of hearing loss, and believed his exposure to noise in 
service had destroyed a large number of sensory hair cells in 
each of his ears.  In addition, the veteran indicated that, 
as he aged, additional hair cells would be dying off, further 
compounding his decreased sense of hearing.  Furthermore, the 
veteran noted that, while in Vietnam, he had been assigned 
perimeter guard duty around an airbase.  He reported that he 
and the other soldiers were driven by trucks out to their 
assigned posts and past the flightline.  He noted that the 
noise from the helicopters and jet aircraft was deafening.  
Furthermore, the veteran submitted a videocassette from 
Miracle Ear entitled "Hearing Loss & You."  The video 
discusses hearing loss, in particular nerve deafness, and how 
the disorder could gradually diminish a person's ability to 
hear certain sounds.

In November 1996, the veteran testified before a hearing 
officer at the VARO in Pittsburgh.  He reported that he first 
began to notice a hearing loss while in the Army Reserves.  
He stated that, during an Army Reserve audiological 
evaluation, a doctor had informed him that he suffered from 
hearing loss.  He said the doctor had subsequently asked 
whether the veteran had been stationed near an airfield, and 
when the veteran answered in the affirmative, the doctor 
reportedly linked his hearing loss in part to the aircraft 
noise associated with his duty around the airfield.  The 
veteran testified that he had asked the doctor not to report 
the hearing loss because such a report would result in the 
veteran's not being allowed to re-enlist, and thereby 
adversely affect his plans to retire from the military.  The 
doctor reportedly abided by the veteran's wishes.  

In addition, the veteran testified that no report of his 
hearing loss was ever made on any subsequent Army Reserve 
audiological evaluation.  He further reported that, after he 
was separated from active service, he had worked in a 
supermarket, a bank, and a number of other jobs.  With 
respect to his Army Reserve service, the veteran reported 
that he had been in the Army Reserve for 16 years, and his 
hearing had been tested every four years.  In addition to his 
testimony, the veteran also submitted a booklet entitled "A 
Guide to Preventing Hearing Loss."  In particular, it was 
noted in the booklet that extended exposure to loud noise, 
such as factory noise, jet engines, guns, etc., could damage 
hair sensory cells in the ear.  

In December 1996, the veteran submitted a statement to the 
RO, as well as various documents with respect to his Army 
Reserve service.  He noted that, in many instances, health 
personnel had aided soldiers in passing their physicals, 
especially if the soldiers had served in Vietnam, to help 
them stay in the Army Reserve and National Guard.  The 
veteran requested that the VA obtain his Army Reserve and 
National Guard medical records, so that he could prove that 
the hearing in his left ear had gradually started to fail and 
deteriorate during that period.  With respect to the 
documents submitted, in particular, a Report of Medical 
History, dated in July 1989, noted no hearing loss 
complaints.  The second page of a Report of Medical 
Examination, undated, and identified by the veteran as also 
having been completed in July 1989, included an audiological 
test.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
10
10
20
LEFT
25
5
20
10
25

In July 1999, in connection with a claim for PTSD, the 
veteran was medically examined for VA purposes.  During the 
course of his examination, with respect to his social, 
vocational, and medical history, the veteran was reported to 
have worked in a bank as well as other jobs over the years, 
including a steel mill for eight years during the 1980's.  
The veteran was noted to have last worked in the produce 
section of a supermarket.  

In September 1999, the RO issued an SSOC, in which it denied 
the veteran's claim for service connection for bilateral 
hearing loss.  In its discussion and analysis, the RO noted 
that it had not attempted to obtain the veteran's Reserve 
medical records "because they are not relevant to the issue 
of service incurrence of a hearing loss.  Even if a hearing 
loss is shown on the original entrance into the Reserves in 
1976, this is still 6 years after the discharge from active 
duty and would not show service incurrence."  

Subsequent to this appeal being certified and transferred to 
the Board for appellate review, the veteran sent an 
additional copy of the aforementioned videocassette from 
Miracle Ear, entitled "Hearing Loss & You," which was 
received at the Board in January 2000.  Attached thereto was 
a personal memorandum, in which the veteran indicated that he 
had been informed, by an unidentified individual, that the 
previous copy of the videocassette had become separated from 
his claims file and inadvertently destroyed.  The Board notes 
that the veteran is apparently mistaken in that regard, 
since, as discussed above, the previously submitted 
videocassette is, in fact, a part of the record on appeal.  
The undersigned has viewed both of them, and they are 
identical, although the first contains several passages in 
which the sound portion is inaudible.

Also attached to the videocassette submitted in January 2000 
was an excerpt clipped from a publication of The Times/Beaver 
Newspapers, Inc., Pennsylvania, dated in December 1999.  
Therein, a statement by the author, L.M. Boyd, indicates:  
"If your hearing has been damaged by loud noises, you'll 
never be able to fix it, says a medical specialist."

In February 2000, the veteran submitted to the Board a 
pamphlet from the producer of the aforementioned 
videocassettes, Miracle Ear, entitled "Your Guide to Hearing 
Problems . . . and Hearing Solutions."  Therein, he had 
emphasized, by underlining, several passages, essentially to 
the effect that hearing loss can result from exposure to loud 
noise, including jet engines, and that hearing loss can 
develop gradually over time.

II.  Analysis

The present appeal arises from an original claim for service 
connection and, therefore, the Board's threshold question 
must be whether the veteran has presented a well-grounded 
claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  If he has not, the claim must fail 
and there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied, Epps v. West, 118 S. Ct. 2348 (1998).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals), which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 9 
Vet.App. 341 (1996).  See also Morton v. West, 12 
Vet.App. 477, 480 (1999).

The U.S. Court of Appeals for Veterans Claims has also held 
that, in order to establish that a claim for service 
connection is well grounded, there must be competent evidence 
of:  (1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  Regulatory criteria provide 
that impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999).

Where a veteran served 90 days or more during a period of 
war, and an organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

After a thorough review of the evidence, the Board finds the 
veteran has not submitted a well-grounded claim of service 
connection for bilateral hearing loss.  In reaching this 
conclusion, we are cognizant that the veteran's service 
medical records do not reflect an audiological test during 
his entrance or separation medical examinations.  An 
audiological test, however, in August 1968, did reflect 
normal hearing.  With respect to post-service medical 
evidence, the first documented finding of bilateral hearing 
loss was in January 1995, when, upon VA examination, the 
veteran was reported to suffer from sensorineural hearing 
loss in the left ear, and to have a speech discrimination 
score of 92 percent in the right ear. 

We have taken into consideration the veteran's reports of 
hazardous noise exposure in service, and also reviewed the 
additional information submitted by the veteran, pertaining 
to the development of hearing loss.  However, in this 
instance, we find that the veteran has not submitted 
competent medical evidence relating his bilateral hearing 
loss to his active service, in Vietnam or elsewhere.  Thus, 
we must find that the veteran's claim is not well grounded, 
as he has not satisfied the threshold requirement for a well-
grounded claim as set forth by the Court in Caluza, supra.  

The Board also finds that, based upon the record before us, 
the medical evidence does not support a finding that either 
right or left hearing loss was manifested to a compensable 
degree within the one-year presumption period following the 
veteran's separation from service.  See 38 C.F.R. §§ 3.307, 
3.309 (1999).

Furthermore, we are cognizant that the veteran requested that 
his Army Reserve and National Guard medical records be obtain 
by the RO so that he could demonstrate, through those 
records, that his hearing gradually deteriorated after his 
separation from active service, and thus was related to 
service.  The Board is mindful that the veteran testified at 
his personal hearing that his Army Reserve records did not 
document any finding of hearing loss, because he had asked 
the various examiners who had tested his hearing during that 
period not to report such a finding.  According to the 
veteran's account, the examiners complied with his request, 
given that a documented finding of hearing loss would have 
barred him from future re-enlistment.  The veteran did, 
however, submit a July 1989 Army Reserve audiological 
evaluation, which was conducted some 19 years after he 
separated from active service.  The evaluation did not reveal 
a finding of hearing loss in either the right or left ear.

We must point out that evidence of a gradual loss of hearing 
following service, especially in light of the July 1989 Army 
Reserve audiological test and no other supportive clinical 
evidence linking the veteran's hearing loss to service, would 
not be beneficial to the veteran's claim.  Therefore, after 
careful review of the record, the Board can find no reason 
that a remand of the veteran's appeal, to obtain his Army 
Reserve and/or National Guard medical records, would be 
judicially expedient or otherwise result in a different 
finding.  Such a remand would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet.App. 203, 207 (1999) 
(en banc); Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  

As is noted above, the veteran has contended that his hearing 
loss was in part due to loud noise from small arms fire, as 
well as rocket and mortar explosions, in Vietnam.  Moreover, 
the videotapes and the pamphlet he has submitted indicate 
that acoustic trauma can cause hearing damage.  It does not 
appear the RO has made a determination as to whether the 
veteran had "engaged in combat with the enemy," nor did the 
RO discuss the applicability of 38 U.S.C. § 1154(b); see also 
38 C.F.R. § 3.304(d).  Under those provisions, the Secretary 
is required to accept as sufficient proof of service 
connection satisfactory lay or other evidence, with respect 
to an injury or disease claimed to have been incurred during 
combat, even in the absence of official records to 
corroborate incurrence of the claimed injury or disease, 
provided that the evidence is consistent with the 
circumstances, conditions, or hardships of such service, and 
to resolve every reasonable doubt in favor of the veteran.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(1999).

The Court has held that "[s]ection 1154(b) necessarily 
focuses upon past combat service and, for this reason, it 
does not constitute a substitute for evidence of current 
disability, causal nexus between a combat service injury or 
disease and a current disability, or the continuation of 
symptoms subsequent to service."  Kessel v. West, 13 
Vet.App. 9, 17 (1999) (emphasis in original).  Thus, the mere 
fact that, as contended by the veteran and shown in the 
submitted videotapes, exposure to loud noises can cause 
hearing loss, does not fulfill the requirement that, in each 
individual claim, there must be medical nexus evidence 
linking the in-service acoustic trauma to the currently 
claimed hearing loss, which was documented years after the 
veteran's active service.

In this instance, the Board accepts the premise that the 
veteran had combat service in the Vietnam conflict, based 
upon his personal account as well as his documented awards 
and decorations as a Marine.  However, even assuming the 
applicability of section 1154(b) to the veteran's claim, and 
assuming that, under section 1154(b), he has submitted 
sufficient evidence of both the first and second requirements 
of a well-grounded claim (i.e., exposure to acoustic trauma 
in service and a present hearing disability), because section 
1154(b) does not obviate the third requirement, we find that 
the veteran is still required to submit medical evidence of a 
causal relationship between his current hearing loss and his 
military service.  The record contains no such evidence in 
this case.  See Wade v. West, 11 Vet.App. 302, 305-6 (1998).  
Therefore, any error by the RO in not addressing section 
1154(b) was not prejudicial to the veteran.  

The Board notes, in addition, that the veteran's service 
representative has contended that the January 1995 VA 
audiological test submitted by the veteran was inadequate and 
flawed.  On further review of that test, we find no evidence 
to support this claim.  Furthermore, we are cognizant that 
the evaluation was not requested by the RO, was conducted 
prior to the veteran filing his claim for service connection 
for bilateral hearing loss, and appears to have been 
submitted by the veteran as evidence of his current hearing 
disability.  In any event, even if that test report were to 
be removed from evidentiary consideration, the veteran would 
still be required to submit evidence of a well-grounded 
claim, to include nexus evidence relating his current 
bilateral hearing loss to service.  This has not been done.  

The veteran's service representative has also, in a Written 
Brief Presentation submitted to the Board in December 1999, 
asserted that there are a number of flaws in VA's 
adjudication procedures, including inadequate implementation 
of the duty to assist veterans in developing evidence, 
unspecified violations of due process of law, etc.  The Board 
has given careful consideration to these allegations, and 
rejects them, for two reasons.  First, the assertions of 
impropriety in claims adjudication are generic in nature, and 
do not focus on any specific aspects of this veteran's claim.  
Second, we have carefully reviewed the record in this case, 
and find that the RO has complied with the law in its 
development of the claim and its preparation of the matter 
for appellate review.

The veteran has been very specific in asserting that he 
suffers from bilateral hearing loss as a result of his active 
service.  While the Board does not doubt the sincerity of the 
veteran's contentions in this regard, and his belief that he 
suffers from a service-related disability, our decision must 
be based on competent medical testimony or documentation.  In 
a claim of service connection, this generally means that 
medical evidence must establish that a current disability 
exists, and that the disability is related to a period of 
active military service.  Competent medical evidence has not 
been presented establishing that the veteran's hearing loss 
is service-related, or that he meets the requirements of the 
post-service presumption provisions for hearing loss.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, Montgomery v. Brown, both 
supra.

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony, because, as a lay person, he is 
not competent to offer medical opinions.  See, e.g., Voerth 
v. West, 13 Vet. App. 117, 120 (1999) ("Unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim.").  
See Bostain v. West, 11 Vet.App. 124, 127 (1998), citing 
Espiritu, supra.  See also Carbino v. Gober, 10 Vet.App. 507, 
510 (1997); aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 186 (1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  In other words, without our doubting for a 
moment the veracity of the veteran's accounts of noise 
exposure in service, we must be mindful that the etiology of 
hearing loss is a technical matter, as to which we must have 
competent medical evidence in the record, specific to the 
veteran's claim.

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for bilateral hearing loss, regardless of the fact that 
he currently is not shown to be suffering from a disability 
that may be service-connected.  Such evidence would need to 
show, through competent medical evidence, a current 
disability or disabilities, and that such disability, 
"resulted from a disease or injury which was incurred in or 
aggravated by service."  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999); Rabideau, Montgomery, supra.

In absence of a well-grounded claim, there is no duty to 
assist the veteran further in its development, and the Board 
does not have jurisdiction to adjudicate it.  Morton, supra; 
Boeck v. Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 
Vet.App. 136 (1994).  Accordingly, as a claim that is not 
well grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claim for service 
connection for bilateral hearing loss must be denied.  See 
Epps v. Gober, supra.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

